78 F.3d 596
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ernesto PEREZ-PASTRANA, aka Javier Peregrino-Garcia,Defendant-Appellant.
No. 94-50583.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 4, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Ernesto Perez-Pastrana appeals his conviction and his 57-month sentence imposed following his guilty plea to illegal reentry of a deported alien in violation of 8 U.S.C. § 1326(a) & (b)(1).   Pursuant to Anders v. California, 386 U.S. 738 (1967), Perez-Pastrana's attorney has filed a brief stating that he finds no issues for review.   Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988) discloses no issues for review.


3
We AFFIRM the district court's judgment and GRANT the motion of Sean K. Kennedy, Esq., to withdraw as counsel of record for appellant.



*
 The panel unanimously finds this suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This case is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3